IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

JIMMY OLDHAM,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-1486

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 11, 2015.

An appeal from the Circuit Court for Leon County.
Dawn Caloca-Johnson, Judge.

Jeffrey E. Lewis, Criminal Conflict and Civil Regional Counsel, and Melissa Joy
Ford, Assistant Conflict Counsel, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Samuel Steinberg, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

MARSTILLER and RAY, JJ., and TERRELL, TERRY D., ASSOCIATE JUDGE,
CONCUR.